WARREN, J.
Employer petitions for review of our opinion in Fazzolari v. United Beer Distributors, 91 Or App 592, 757 P2d 857 (1988). We treat the petition as a petition for reconsideration, ORAP 10.10, and allow reconsideration for the purpose of amplifying our opinion. Employer contends that we incorrectly stated that claimant did not return to work until after August 12, 1985, when, in fact, he returned to work immediately after he was released for work on March 22, 1985. We reviewed this matter under ORS 656.298(6) only for substantial evidence. Although there is some evidence to suggest that claimant returned to work when he was released for work in March, 1985, there is also evidence to support the referee’s finding, which the Board affirmed, that claimant did not return to work until after August 12, 1985. We therefore adhere to our former opinion.
Reconsideration allowed; former opinion adhered to.